Citation Nr: 1216248	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on an extraschedular basis. 

2.  Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on a schedular basis. 

3.  Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on an extraschedular basis. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depression, and to include as due to the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  The Veteran was awarded two Purple Heart awards during his military service. 

This appeal comes before the Board of Veterans' Appeals  (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in August 2003 and October 2009. 

The Board remanded the case to the RO in March 2008, but issued a decision in July 2009.  The Veteran appealed the July 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Joint Motion for Remand (Joint Motion), the parties asked that only the portion of the Board's July 2009 decision pertaining to the claims of (1) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on a schedular and extraschedular basis, and (2) entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on a schedular and extraschedular basis, be vacated and the matters be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  In January 2010, the Court granted the Joint Motion and vacated the requested portions of the July 2009 Board decision.  The Court then remanded the case to the Board for readjudication and disposition consistent with that Motion. 
 
In March 2011, the Board denied entitlement to an increased rating for the Veteran's lumbar spine disability, evaluated as 10 percent disabling prior to August 8, 2008, on a schedular basis, but remanded the remaining increased rating issues pertaining to the lumbar spine, and also remanded entitlement to a TDIU and a service connection claim for an acquired psychiatric disorder to include PTSD, anxiety disorder, and depression.  Subsequently, the RO granted service connection for PTSD and entitlement to a TDIU.  Therefore, the only issues remaining on appeal are noted on the first page of this decision.  


FINDING OF FACT

In a March 2012 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on an extraschedular basis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on a schedular basis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on an extraschedular basis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for an acquired psychiatric disorder, to include anxiety disorder and depression, and to include as due to the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c).

The Veteran has submitted a written statement that he wished to withdraw his appeal.  

Because the Veteran has withdrawn his appeal as to the issues of increased rating for his lumbar spine disability and service connection for an acquired psychiatric disorder to include anxiety disorder and depression, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.


ORDER

Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 10 percent disabling prior to August 8, 2008, on an extraschedular basis is dismissed. 

Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on a schedular basis is dismissed. 

Entitlement to an increased rating for the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4, evaluated as 40 percent disabling since August 8, 2008, on an extraschedular basis is dismissed. 

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depression, and to include as due to the Veteran's service-connected orthopedic manifestation, residuals, shell fragment wounds, spondylolysis, lumbosacral area with laminectomy and levoscoliosis and spurring L4 is dismissed.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


